DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2020 and 0212/2021 were considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2-6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ginzburg (US. Patent App. Pub. No. 2010/0321397) in view of Basu et al. (US. Patent App. Pub. No. 2017/0337136, “Basu” hereinafter).
As per claim 2, as shown in Fig. 4 and 5, Ginzburg teaches an apparatus comprising: 
a plurality of graphics processor cores (Fig. 5, ¶ [24]);  
a memory controller (memory controller 582) to couple the graphics processor cores to a local memory device (graphics memory 534);  
a coherent interconnect to couple at least one external processing device to the 
local memory device, the coherent interconnect to ensure that data accessed from the local memory device remains coherent (¶ [20], referring to Fig. 1); and
memory management circuitry to map shared virtual memory (SVM) addresses to physical addresses of memory pages in the local memory device and system memory device (¶ [15]. See also Fig. 2), the SVM addresses shared with the at least one external processing device to allow the at least one external data processing device to access the memory pages from the local memory device and the system memory device using the SVM addresses (Fig. 3, ¶ [18-20]. The external processing device is interpreted as the host device 20 comprising a CPU 30 in Fig. 1). 
Ginzburg does not expressly teaches the memory management circuitry to identify a plurality of the memory pages to be accessed more frequently by the graphics processor cores than by the at least one external processing device and to responsively bias the plurality of the memory pages in favor of access by the graphics processor cores. However, Ginzburg does teach 
Basu teaches a similar method of maintain memory coherence between a host process and a GPU using shared virtual memory (¶¶ [18], [28-30]) and further teaches a memory management circuitry to identify a plurality of the memory pages to be accessed more frequently by the graphics processor cores (¶ [69], “most often used” policy) than by the at least one external processing device and to responsively bias the plurality of the memory pages in favor of access by the graphics processor cores (¶ [25], “…if the cache coherency indicator is set to 10 for a CPU, and the processor is a GPU, the processor is prevented from accessing data in the page in the memory.  When "preventing access," the described embodiments prevent the processor from acquiring and/or caching copies of the data from the page, reading the data from or writing data to the page, etc. By preventing access as described, the described embodiments ensure that only processors of a type specified by the cache coherency indicator are allowed access to data from the page in the memory”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make use of the method as taught by Basu and apply it to the method as taught by Ginzburg as addressed above, the advantage of which is to “reduce the number of communications on a system bus, reduce power consumption, reduce the 
number of computational operations performed by the coherence directory, avoid delay, etc.” (see ¶ [30]).
	As per claim 3, the combined Ginzburg-Basu further teaches wherein to bias the plurality of the memory pages, the memory management circuitry is to move the plurality of the memory pages from the system memory device to the local memory device (see Ginzburg, Fig. 2, ¶ [17], loading pages from host memory to device memory). 
As per claim 4, the combined Ginzburg-Basu wherein to bias the plurality of the memory pages, the memory management circuitry is to provide access by the graphics processor cores to the plurality of the memory pages without first sending a request to the at least one external processing device (see Basu, ¶ [26], “…when the cache coherency indicator indicates a same type of processor (e.g., the particular processor is a CPU and the cache coherency indicator indicates a CPU), the processor can access the data from the page in memory (i.e., acquire and cache the data from the page in memory) without performing a coherency operation with other types of processors in the computing device”, implying the same is applied when the particular processor is a GPU). Thus, claim 4 would have been obvious over the combined references for the reason above. 
As per claim 5, as addressed in claim 2, the combined Ginzburg-Basu does also teach wherein the at least one external processing device comprises a central processing unit (CPU) (Ginzburg, Fig. 1). 
As per claim 6, the combined Ginzburg-Basu further teaches wherein the access to the plurality of the memory pages is to be tracked by updating a data structure (see Basu, Fig. 8, step 806, updating coherence indicator (¶ [92-93]) in the data structure shown in Fig. 5). Thus, claim 6 would have been obvious over the combined references for the reason above. 
As per claim 8, wherein the at least one external processing device accesses the local memory through the coherent interconnect (Ginzburg, ¶ [20]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ginzburg (US. Patent App. Pub. No. 2010/0321397) in view of Basu et al. (US. Patent App. Pub. No. 2017/0337136) further in view of Blinzer (US. Patent App. Pub. No. 2018/0181341).
As per claim 7, the combined Ginzburg-Basu fails to explicitly teach wherein the local memory device comprises a high bandwidth memory (HBM). 
However, in a very similar method of sharing virtual memory between a host processor and a GPU (¶ [14]), and further teaches the local memory device comprises a high bandwidth memory (HBM) (¶ [10] and [14]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the high bandwidth memory for local memory device as taught by Blinzer in combination with the method by the combined Ginzburg-Basu, the advantage is to increase the speed of the memory access.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hau H. Nguyen whose telephone number is: 571-272-7787.  The examiner can normally be reached on MON-FRI from 8:30-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (571) 272-7794.
The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/HAU H NGUYEN/Primary Examiner, Art Unit 2611